PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 99-2
RICHARD THOMAS STITT, a/k/a Patrick
V. Hardy, a/k/a Tom Tom,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                            (CR-98-47)

                      Argued: October 30, 2000

                       Decided: May 25, 2001

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by published opinion. Judge Williams wrote the opinion, in
which Judge Widener and Judge Motz joined.


                            COUNSEL

ARGUED: Gerald Thomas Zerkin, GERALD T. ZERKIN & ASSO-
CIATES, Richmond, Virginia, for Appellant. Fernando Groene,
Assistant United States Attorney, Darryl James Mitchell, Assistant
United States Attorney, Norfolk, Virginia, for Appellee. ON BRIEF:
Melanie H. Moore, GERALD T. ZERKIN & ASSOCIATES, Rich-
mond, Virginia, for Appellant. Helen F. Fahey, United States Attor-
ney, Norfolk, Virginia, for Appellee.
2                        UNITED STATES v. STITT
                               OPINION

WILLIAMS, Circuit Judge:

   Richard Thomas Stitt was convicted in the United States District
Court for the Eastern District of Virginia on numerous federal drug
and firearms-related charges, including three counts of murder during
a continuing criminal enterprise (CCE) relating to a large drug distri-
bution ring he led in Virginia and North Carolina. Following his jury
conviction and the jury’s recommendation, after a penalty phase hear-
ing, that a sentence of death be imposed, the district court sentenced
Stitt to death plus 780 months in prison.1 On direct appeal, Stitt chal-
lenges his convictions and sentences on multiple grounds. Stitt argues
that the district court committed plain error when it did not instruct
the jury that it had to be unanimous as to which three violations of
Title 21 constituted the series of transactions that made up the CCE
and as to which five persons Stitt managed or supervised during the
CCE, that the district court abused its discretion in admitting certain
evidence relating to circumstances surrounding a traffic stop, that Stitt
was entitled to a jury instruction and to a mitigating factor that
unequivocally informed the jury that he would be sentenced to life in
prison without the possibility of parole or release if he was not sen-
tenced to death, that the district court committed reversible error by
giving confusing instructions to the jury, that the district court abused
its discretion by permitting the United States to introduce victim
impact testimony in rebuttal during the penalty hearing after Stitt
introduced mitigating evidence, and that the Government’s use of the
    1
    Stitt was sentenced to death for each of the three murders during a
CCE, to life for the CCE conviction, to life for murder with a firearm
during a drug trafficking crime, to twenty years for each of the three
counts of possession with intent to distribute cocaine base, and to ten
years for being a felon in possession of a firearm. All of these sentences
were to be served concurrently. Stitt was also sentenced to sixty months
for one count of using and carrying a firearm during and in relation to
a crime of violence, to 240 months for the other count of using and carry-
ing a firearm during and in relation to a crime of violence, and to 240
months on both of the counts of using and carrying a firearm during and
in relation to a drug trafficking crime. These sentences were to be served
consecutively for a total of 780 months.
                          UNITED STATES v. STITT                           3
testimony of cooperating witnesses violated 18 U.S.C.A. § 201(c)(2)
(West 2000) because witnesses were promised benefits in exchange
for their testimony. Finding no reversible error, we affirm.

                                     I.

   On April 14, 1998, a federal grand jury in Norfolk, Virginia
indicted Stitt and twelve other defendants in a thirty-one count indict-
ment that charged them with numerous violations of federal narcotics
and firearms laws and drug-related murders. A two-month long jury
trial against Stitt and co-defendants Kermit Brown, Robert Mann, and
Percell Davis2 began on September 8, 1998 in the Eastern District of
Virginia, Norfolk Division. At trial, the Government introduced evi-
dence that Stitt was the leader of a CCE that distributed in excess of
150 kilograms of crack cocaine in the Portsmouth, Virginia area and
in Raleigh, North Carolina from late 1990 through April 1998. The
Government’s evidence also showed that Stitt ordered the three homi-
cides with which he was charged to further the aims of the CCE. The
jury returned guilty verdicts against all four defendants.3
  2
     Brown, Mann, and Davis were all charged, along with Stitt, with con-
spiracy in Count I of the Superceding Indictment. Additionally, Mann
was charged with "substantive counts of possession with intent to distrib-
ute cocaine base . . . and distribution of cocaine base"; Davis was
charged with "possession with intent to distribute cocaine base . . . distri-
bution of cocaine base . . . and murder"; and "Brown was charged with
several counts, including . . . murder in furtherance of a criminal enter-
prise, use of a firearm during a crime of violence, and substantive drug
offenses." United States v. Brown, No. 99-4062(L), 2000 WL 930786, at
*1 (4th Cir. July 10, 2000) (unpublished) (internal citations omitted).
   3
     Specifically, Stitt was found guilty of conspiracy to distribute and
possession with intent to distribute cocaine base pursuant to 21 U.S.C.A.
§ 846 (West 1999 & Supp. 2000); engaging in a CCE under 21 U.S.C.A.
§ 848(a) and (c) (West 1999 & Supp. 2000); three counts of murder dur-
ing a CCE under 21 U.S.C.A. § 848(e)(1)(A) (West 1999 & Supp. 2000)
and 18 U.S.C.A. § 2 (West 2000); two counts of using and carrying a
firearm during and in relation to a crime of violence and two counts of
using and carrying a firearm during and in relation to a drug trafficking
crime, all under 18 U.S.C.A. § 924(c) (West 2000) and 18 U.S.C.A. § 2
(West 2000); murder with a firearm during a drug trafficking crime
4                        UNITED STATES v. STITT
   Thereafter, pursuant to 21 U.S.C.A. § 848(g), a penalty phase hear-
ing began during which Stitt and the Government presented to the
jury information relevant to the aggravating and mitigating factors as
to the three murder convictions that occurred during the CCE. After
hearing testimony for five days and deliberating for three days, the
jury unanimously recommended that Stitt be sentenced to death on
each of the three counts of murder during a CCE. Following the jury’s
recommendation, the district court sentenced Stitt to death on each of
his three convictions for murder during a CCE. In addition, Stitt was
sentenced to a total of 780 months to be served consecutively for his
two convictions of using and carrying a firearm during and in relation
to a crime of violence and for his two convictions of using and carry-
ing a firearm during and in relation to a drug trafficking crime. We
now address Stitt’s assignments of error, first as to his conviction and
then as to his sentence. (R. 100.)

                   II. THE RICHARDSON ERROR

   Relying upon the Supreme Court’s decision in Richardson v.
United States, 526 U.S. 813 (1999), Stitt claims that the district court
committed plain error when it did not instruct the jury that it had to
be unanimous as to which three violations of Title 21 constituted the
series of transactions that made up the CCE and as to which five per-
sons Stitt managed or supervised during the CCE.

under 18 U.S.C.A. § 924(i) (West 2000) and 18 U.S.C.A. § 2; being a
felon in possession of a firearm under 18 U.S.C.A. § 922(g)(1) (West
2000) and 18 U.S.C.A. § 2; and three counts of possession with intent to
distribute cocaine base under 21 U.S.C.A. § 841(a)(1) (West 2000) and
18 U.S.C.A. § 2. The conspiracy conviction was vacated on the Govern-
ment’s motion because it was a lesser included offense of the CCE.
   Mann was found "guilty of conspiracy, possession with intent to dis-
tribute cocaine base, and distribution of cocaine base." United States v.
Brown, No. 99-4062(L), 2000 WL 930786, at *3 (4th Cir. July 10, 2000)
(unpublished). Davis was acquitted of murder, but found "guilty of con-
spiracy, possession with intent to distribute cocaine base, and distribution
of cocaine base." Id. Brown was convicted "on all four counts with
which he was charged." Id. This Court affirmed their convictions and
sentences. Id. at *1.
                         UNITED STATES v. STITT                         5
                                   A.

   After Stitt was convicted and sentenced, the Supreme Court held
in Richardson that, in a prosecution for engaging in a CCE under 21
U.S.C.A. § 848, the jury "must agree unanimously about which three
crimes the defendant committed," Richardson, 526 U.S. at 818, to sat-
isfy the statutory requirement that the defendant’s behavior is "part of
a continuing series of violations" described in 21 U.S.C.A.
§ 848(c)(2). Because Stitt did not object to the jury instructions before
the district court, we review those instructions for plain error. See
United States v. Rogers, 18 F.3d 265, 268 (4th Cir. 1994) (stating
standard of review where defendant fails to object at trial).

   To establish plain error under Federal Rule Criminal Procedure
52(b), Stitt must show (1) that an error occurred; (2) that the error was
plain; and (3) that the error affected his substantial rights. United
States v. Olano, 507 U.S. 725, 732 (1993). "Rule 52(b) is permissive,
not mandatory." Id. at 735. Even where the first three requirements
of plain error are met, the decision to correct the error is left to the
discretion of the court of appeals "and the court should not exercise
that discretion unless the error seriously affect[s] the fairness, integ-
rity or public reputation of judicial proceedings." Id. at 732 (internal
quotation marks omitted).

   In this case, the first element of the Olano test — that there be error
— is met because the trial court, in compliance with then-existing
Fourth Circuit precedent, failed to instruct the jury on the unanimity
requirement of 21 U.S.C.A. § 848. See United States v. Hall, 93 F.3d
126, 129-30 (4th Cir. 1996) (holding that under the plain meaning of
§ 848, "as long as each juror is satisfied in his or her own mind that
the defendant committed acts constituting the series, the requisite jury
unanimity exists"). Likewise, the error was plain. As the Supreme
Court noted in Johnson v. United States, 520 U.S. 461 (1997), "where
the law at the time of trial was settled and clearly contrary to the law
at the time of appeal — it is enough that an error be plain at the time
of appellate consideration." Id. at 468 (internal quotation marks omit-
ted); see also United States v. Richardson ("Nathaniel Richardson"),
233 F.3d 223, 228 (4th Cir. 2000) (noting that an error is plain when
the action is contrary to the law at the time of appeal).
6                        UNITED STATES v. STITT
   Although the first two Olano elements have been met, Stitt cannot
satisfy the third element — that the error affect substantial rights. The
requirement that the error affect substantial rights "typically means
that the defendant is prejudiced by the error in that it affected the out-
come of the proceedings." United States v. Rolle, 204 F.3d 133, 138
(4th Cir. 2000) (internal quotation marks omitted). When reviewing
for plain error, this Circuit incorporates the harmless error test in the
third prong of its plain-error analysis but shifts the burden of proof
to the defendant to prove that the error was not harmless. See United
States v. Hastings, 134 F.3d 235, 240 (4th Cir. 1998); see also United
States v. Floresca, 38 F.3d 706, 713 (4th Cir. 1994) (en banc) ("Rule
52(a) squarely defines harmless error as error that does not affect sub-
stantial rights."). Although Stitt argues that the district court’s failure
to instruct the jury on the unanimity requirement constitutes structural
error and, thus, is not subject to harmless error analysis, we disagree.
Indeed, this issue has already been settled in this Circuit. We recently
joined our "sister circuits in holding that a Richardson error is not a
structural defect; rather . . . it is subject to harmless error analysis."
United States v. Brown, 202 F.3d 691, 699 (4th Cir. 2000); see also
Nathaniel Richardson, 233 F.3d at 228 (citing Brown for the conclu-
sion that "Richardson errors which have been preceded by objection
at trial are subject to harmless error analysis").

    Because Stitt did not object to the district court’s failure to instruct
the jury that it had to be unanimous as to which three violations of
Title 21 constituted the series of transactions that made up the CCE,
"we cannot simply review to determine whether the instructional error
was harmless beyond a reasonable doubt." Hastings, 134 F.3d at 243.
Under plain-error review, it is not enough for Stitt "to establish that
it is impossible to tell whether the verdict returned by the jury rested
solely on the misinstruction, for such a showing would establish only
that the error was not harmless." Id. Rather, in order to establish the
actual prejudice required by the third prong of plain-error review,
[Stitt] must demonstrate that the erroneous [ ] instruction given by the
district court resulted in his conviction." Id. at 244. Stitt was con-
victed of three counts of possession with intent to distribute cocaine
base and three counts of murder during a CCE, all of which the Gov-
ernment argued were offenses constituting "the continuing series of
violations" making up the CCE. These six offenses, under 21
                           UNITED STATES v. STITT                           7
                       4                                     5
U.S.C.A. 841(a)(1) and 21 U.S.C.A. 848(e)(1)(A) respectively,
  4
   Count two of the Superceding Indictment which charges Stitt with
engaging in a CCE reads:
      THE GRAND JURY FURTHER CHARGES THAT:
         From at least late 1990, and continuously thereafter up to and
      including the date of the filing of this indictment, in the Eastern
      District of Virginia and elsewhere, the defendant RICHARD
      THOMAS STITT, unlawfully, intentionally, and knowingly, did
      engage in a continuing criminal enterprise, that is, he did know-
      ingly and intentionally violate Title 21, United States Code, Sec-
      tions 841 and 846, including, but not limited to, those violations
      alleged in the instant indictment, which are realleged and incor-
      porated by reference herein, and did commit other violations of
      said statutes, which violations were part of a continuing series of
      violations of said statutes undertaken by RICHARD THOMAS
      STITT in concert with at least five other persons with respect to
      whom he occupied positions of organizer, a supervisory position
      and any other position of management, and from which continu-
      ing series of violations the defendant RICHARD THOMAS
      STITT obtained substantial income and resources.
        (In violation of Title 21, United States Code, Section 848 (a)
      and (c).)
(J.A. 89.)
   The three counts of possession with intent to distribute cocaine base
under 21 U.S.C.A. § 841(a)(1), which were charged as counts 18, 19, and
23 in the indictment, are clearly "violations alleged in the instant indict-
ment" and thus are "related violations . . . alleged to be predicate viola-
tions constituting the continuing series." See United States v. Brown, 202
F.3d 691, 699 (4th Cir. 2000).
   5
     See United States v. Tipton, 90 F.3d 861, 884 (4th Cir. 1996) (holding
that it is not error to instruct "the jury that it might consider any murder-
in-furtherance violations found under § 848(e) among the predicate vio-
lations required to convict on the CCE Count"). In this case, each of the
three murder-during-a-CCE counts (counts 3, 5, & 7) state that Stitt [and
specified co-defendants]
      while engaged in and working in furtherance of a Continuing
      Criminal Enterprise as defined by Title 21, United States Code,
      Section 848(c), as charged in Count Two of this indictment,
      which is realleged and incorporated herein . . . did knowingly,
8                        UNITED STATES v. STITT
clearly fall within subchapter I of Title 21 and are therefore the type
of violations that "can constitute predicate offenses in the ‘continuing
series.’" Id. Thus, the jury’s decision to convict establishes that Stitt
was unanimously found guilty of at least three predicate violations
constituting the continuing series. See Brown, 202 F.3d at 700. Under
such circumstances, Stitt cannot demonstrate that the erroneous
instruction given by the district court led to his CCE conviction. As
a result, Stitt’s substantial rights were not affected. Thus, the third ele-
ment of Olano is not met.

   Finally, assuming arguendo that the first three Olano elements
were met, the error in this case does not meet the final requirement
of the Olano test — that the error "seriously affect[ ] the fairness,
integrity or public reputation of judicial proceedings." Olano, 507
U.S. at 736. "[A] plain error affecting substantial rights does not,
without more, satisfy [this standard], for otherwise the discretion
afforded by Rule 52(b) would be illusory." Id. at 737. Any error, how-
ever, "may seriously affect the fairness, integrity or public reputation
of judicial proceedings independent of the defendant’s innocence." Id.
at 736-37 (internal citations and quotations omitted).

   Here, Stitt was found guilty beyond a reasonable doubt of three
counts of possession with intent to distribute cocaine base and three
counts of murder during a CCE. Numerous witnesses testified that
Stitt was the organizer and supervisor of a large drug conspiracy, that
he engaged in numerous transactions involving substantial quantities

    intentionally, and unlawfully kill and counsel, command, induce,
    procure, and cause the intentional killing [of each of the three
    victims] and did aid, abet, and assist one another and others in
    the commission of said offense.
(J.A. at 90, 93-4, 96-7.) Thus, each of these three murders specifically
was found to have occurred in furtherance of, and while engaged in, "the
continuing series of violations" making up the CCE. Any three of the
total of six predicate offenses for which Stitt was convicted (the three
counts of possession with intent to distribute cocaine base and the three
murders in furtherance of a CCE) are sufficient to constitute the "three
related drug violations" necessary to satisfy the requirements of Brown.
United States v. Brown, 202 F.3d 691, 699-700 (4th Cir. 2000).
                         UNITED STATES v. STITT                           9
of drugs, and that he ordered three men murdered to advance his
criminal enterprise. Based upon these counts for which Stitt was
charged and convicted, "we conclude . . . that the fairness, integrity
or public reputation of the judicial proceedings in this case are not
seriously affected by the affirmance of the judgment of conviction
and that the conviction should not be set aside merely because the
jury was not instructed to isolate three violations among the [many]
before it." Nathaniel Richardson, 233 F.3d at 230.6 As a result, we
have no difficulty concluding that Stitt has not established plain error.

                                    B.

   Stitt also claims that the district court erred by not requiring the
jury to unanimously determine which five persons Stitt managed or
supervised.7 In Richardson, the Supreme Court assumed, without
  6
     Stitt relies upon United States v. Tipton, 90 F.3d 861, 887 & n.13 (4th
Cir. 1996), for the proposition that "[a]s to the murder counts, the Gov-
ernment was required to prove that the homicides were directly con-
nected to the underlying CCE" and that "[a] mere temporal connection
is insufficient." (Appellant’s Br. at 15.) Tipton merely notes that a "sub-
stantive connection must be implied as an essential element of § 848(e)."
Tipton, 90 F.3d at 887 n.13. Here, as in Tipton, the "Government’s evi-
dence expressly linked each" of the three CCE murders for which Stitt
was convicted "to a furtherance of the CCE’s purposes: either silencing
potential informants or witnesses" or settling a drug-related dispute. Id.
at 887. Because the Government’s evidence showed that the murders
were substantively connected to the CCE, the requirements of Tipton are
satisfied.
   7
     Overwhelming evidence was presented at trial from which the jury
could have concluded that Stitt acted in concert with five or more per-
sons whom he supervised, organized, or managed in furtherance of the
CCE. For example, co-defendants Marcus Reid, Jason Ortega, Jason
Davis, Ivan Harris, Teo Smith, and Angela Signal testified that Stitt
directed them, as well as co-defendants Kermit Brown and Percell Davis,
to commit acts in furtherance of Stitt’s organization. Reid testified that
he and many others, including persons known as Little Dread, K-9,
Sadat, Heavy, Two Pound, Dawn, Little Tank, Little D, and Poochie,
worked for Stitt selling, couriering, and distributing drugs. Reid also tes-
tified about numerous crimes of violence in which he, Stitt, and other
members of the Stitt organization were involved. Ortega testified that he
10                       UNITED STATES v. STITT
deciding, "that there is no unanimity requirement in respect to" 21
U.S.C.A. § 848(c)(2)(A), the statutory requirement "which requires a
defendant to have supervised ‘five or more other persons.’" Richard-
son, 526 U.S. at 824 (quoting 21 U.S.C.A. § 848(c)(2)(A)). The Court
noted that the "five or more person" provision is "significantly differ-
ent . . . in respect to language, breadth, tradition, and other factors"
from the provision requiring unanimity as to which three crimes the
defendant committed. Id. at 824. Justice Kennedy noted in his dissent
in Richardson that, "[w]ith respect to the requirement of action in
concert with five or more other persons, every Court of Appeals to
have considered the issue has concluded that the element aims the
statute at enterprises of a certain size, so the identity of the individual
supervisees is irrelevant." Richardson, 526 U.S. at 829 (Kennedy, J.,
dissenting); United States v. Harris, 209 F.3d 156, 160 (2d Cir. 2000);
United States v. Garcia, 988 F.2d 965, 969 (9th Cir. 1993); United
States v. Harris, 959 F.2d 246, 255 (D.C. Cir. 1992); United States
v. Moorman, 944 F.2d 801, 803 (11th Cir. 1991); United States v.
English, 925 F.2d 154, 159 (6th Cir. 1991); United States v. Linn, 889
F.2d 1369, 1374 (5th Cir. 1989); United States v. Jackson, 879 F.2d
85, 88 (3d Cir. 1989); United States v. Tarvers, 833 F.2d 1068, 1074-
75 (1st Cir. 1987); United States v. Markowski, 772 F.2d 358, 364
(7th Cir. 1985). We agree that the identity of the individual supervis-
ees is irrelevant.

  As long as the jurors unanimously conclude that the Government
has proven the other required elements and that the defendant orga-

worked "as a hit man, drug courier, drug organizer, distributor, [and]
basically anything and everything possible to keep the drug organization
running smoothly" in the organization which Stitt "headed." (TT at
1621.) Ortega also testified that he killed James Gilliam on Stitt’s orders.
Davis testified that he sold and redistributed crack for Stitt and acted as
Stitt’s enforcer and bodyguard. Davis also testified that he killed Sinclair
Simon after being ordered to do so by Stitt. Harris testified that he sold
drugs and served as a protector for Stitt. On two occasions Stitt asked
Harris to kill someone. Harris could not carry out the first request
because he was incarcerated, and he refused to kill the second man. Teo
Smith testified that he sold drugs for Stitt in North Carolina and Virginia.
Angela Signal testified that she rented vehicles for Stitt. Stitt used these
vehicles in his criminal activities.
                          UNITED STATES v. STITT                          11
nized, supervised, or managed five or more persons, we hold that the
jury need not unanimously agree on which five persons were orga-
nized, supervised, or managed by the defendant.8 Richardson, 526
U.S. at 817; see Harris, 209 F.3d at 160 (noting, in the context of a
challenge to a guilty plea, that "even at trial, the government need not
prove the identities of the five persons supervised in order to establish
that element of a continuing criminal enterprise"). In this regard,
§ 848 "tracks the law of conspiracy, which generally has not required
jurors to identify the defendant’s co-conspirators." Harris, 959 F.2d
at 256; see also Rogers v. United States, 340 U.S. 367, 375 (1951)
("Of course, at least two persons are required to constitute a conspir-
acy, but the identity of the other members of the conspiracy is not
needed, inasmuch as one person can be convicted of conspiring with
persons whose names are unknown.").

   Precise details, like the identities of the underlings supervised by
the defendant, are not essential elements of the CCE but rather
"merely historical facts as to which the jurors could have disagreed
without undermining their substantial agreement as to the ultimate
and essential fact of whether the requisite size and level of control
existed." Jackson, 879 F.2d at 89. "‘[D]ifferent jurors may be per-
suaded by different pieces of evidence, even when they agree upon
the bottom line. Plainly there is no general requirement that the jury
reach agreement on the preliminary factual issues which underlie the
verdict.’" Schad v. Arizona, 501 U.S. 624, 631-32 (1991) (quoting
  8
   In Richardson, the Supreme Court noted that
      a federal jury need not always decide unanimously which of sev-
      eral possible sets of underlying brute facts make up a particular
      element, say, which of several possible means the defendant
      used to commit an element of the crime. Where, for example, an
      element of robbery is force or the threat of force, some jurors
      might conclude that the defendant used a knife to create the
      threat; others might conclude he used a gun. But that disagree-
      ment — a disagreement about means — would not matter as
      long as all 12 jurors unanimously concluded that the Govern-
      ment had proved the necessary related element, namely that the
      defendant had threatened force.
Richardson v. United States, 526 U.S. 813, 817 (1999) (internal citations
and quotation marks omitted).
12                       UNITED STATES v. STITT
McKoy v. North Carolina, 494 U.S. 433, 449 (1990) (Blackmun, J.,
concurring)); Jackson, 879 F.2d at 88 ("We have never required that
jurors be in complete agreement as to the collateral or underlying
facts which relate to the manner in which the culpable conduct was
undertaken."). Accordingly, we conclude that the district court did not
err by failing to give an instruction requiring that the jury agree unani-
mously on which five underlings Stitt managed, organized, or super-
vised.

                       III. THE TRAFFIC STOP

   Stitt next argues that the district court erred in admitting evidence
of a 1991 traffic stop in which Stitt allegedly was involved. At trial,
the Government introduced evidence, over Stitt’s objection, that Stitt
was a passenger in a car along with two other people on June 21,
1991, when the police stopped the car, searched it, and recovered
guns, bullets, and crack cocaine.9 Lieutenant King of the Portsmouth
Police Department testified that Stitt, who was not in physical posses-
sion of a weapon or drugs, initially identified himself as "Mike Jones"
and also gave King a false address and date of birth. King determined
Stitt’s true identity later that day after the address that "Mike Jones"
gave turned out to be nonexistent, and he learned that the date of birth
that "Mike Jones" gave was also incorrect. After determining Stitt’s
correct identity and that he was seventeen years old, King reprocessed
Stitt as a juvenile. The charges stemming from the incident brought
against Stitt were later dismissed. Not surprisingly, at the trial in this
case, neither King nor another officer, who also was present at the
scene of the traffic stop, was able to identify Stitt in the courtroom
over seven years after the incident.

   Stitt claims that this evidence should have been excluded under
Federal Rule of Evidence 404(b) which makes "[e]vidence of other
crimes, wrongs, or acts [inadmissible] to prove the character of a per-
son in order to show conformity therewith." The Government argues
  9
    The traffic stop occurred during the time frame and in the locale of
the conspiracy. According to the Superceding Indictment, the conspiracy
lasted "[f]rom on or about 1990 . . . and continuously thereafter up to and
including" April 14, 1998, the date the indictment was returned. (J.A. at
42.)
                         UNITED STATES v. STITT                        13
that the evidence was intrinsic evidence admissible without regard to
Rule 404(b). We agree.

   "Decisions regarding the admission or exclusion of evidence are
committed to the sound discretion of the district court and will not be
reversed absent an abuse of that discretion." United States v. Lancas-
ter, 96 F.3d 734, 744 (4th Cir. 1996) (en banc). "[W]here testimony
is admitted as to acts intrinsic to the crime charged, and is not admit-
ted solely to demonstrate bad character, it is admissible." United
States v. Chin, 83 F.3d 83, 88 (4th Cir. 1996). Evidence of uncharged
conduct is not considered evidence of other crimes where "it is neces-
sary to complete the story of the crime (on) trial." United States v.
Kennedy, 32 F.3d 876, 885 (4th Cir. 1994) (internal citations and quo-
tation marks omitted). "[A] conspiracy may be proved wholly by cir-
cumstantial evidence." United States v. Burgos, 94 F.3d 849, 858 (4th
Cir. 1996) (en banc). In fact, a common purpose and plan "may be
inferred from a ‘development and collocation of circumstances.’" Id.
(quoting Glasser v. United States, 315 U.S. 60, 80 (1942)). Such cir-
cumstantial evidence used to support a conspiracy may include the
defendant’s "‘relationship with other members of the conspiracy, the
length of this association, [the defendant’s] attitude [and] conduct,
and the nature of the conspiracy.’" Burgos, 94 F.3d at 858 (quoting
United States v. Collazo, 732 F.2d 1200, 1205 (4th Cir. 1984)).

   In this case, as the Government contends, evidence concerning the
1991 traffic stop is intrinsic to the conspiracy to distribute, and pos-
session with intent to distribute, cocaine base charged in Count 1 of
the Indictment. In addition to King’s testimony, a cooperating wit-
ness, Marcus Reid, testified at trial that Stitt frequently used the alias
"Mike Jones." Therefore, King’s testimony, to the extent the jury
found it credible, bolstered the Government’s evidence that Stitt fre-
quently used aliases, including the alias "Mike Jones," throughout the
life of the conspiracy and constituted circumstantial proof of Stitt’s
membership in the conspiracy. Furthermore, King’s testimony placed
Stitt in a rental vehicle in the presence of guns and drugs, all integral
components of the conspiracy with which Stitt was charged. See Chin,
83 F.3d at 88 (upholding the admission of testimony without regard
to Rule 404(b) where the testimony concerned an "integral" compo-
nent of, and was "inextricably intertwined" with, the ongoing criminal
14                      UNITED STATES v. STITT
enterprise). Accordingly, the district court did not abuse its discretion
in admitting this evidence.

     IV. THE LIFE-WITHOUT-PAROLE INSTRUCTION AND
                   MITIGATING FACTOR

    We next address Stitt’s argument that at the penalty phase, the Fifth
and Eighth Amendments to the Constitution entitled him to a jury
instruction and to a mitigating factor that unequivocally informed the
jury that he would be sentenced to life in prison without the possibil-
ity of parole or release if he were not sentenced to death. We review
allegations of a constitutionally defective jury instruction de novo.
See United States v. Morrison, 991 F.2d 112, 115 (4th Cir. 1993)
("Whether jury instructions were properly given is a question of law
. . . .").

                                   A.

   Stitt claims that he was entitled under the Eighth Amendment to a
jury instruction and mitigating factor informing the jury that he would
be sentenced to life in prison without parole if he was not sentenced
to death. Specifically, Stitt relies upon Justice Souter’s concurring
opinion in Simmons v. South Carolina, 512 U.S. 154 (1994), for the
proposition that a defendant is entitled under the Eighth Amendment
"to have his jury instructed as to the meaning of sentencing consider-
ations and alternatives." (Appellant’s Br. 36); see also Simmons, 512
U.S. at 172 (Souter, J., concurring) (noting that he would hold that the
Eighth Amendment, in addition to the Fifth Amendment, requires a
jury to be informed that a defendant is parole ineligible when future
dangerousness is at issue). Neither the Supreme Court nor this Circuit,
however, has held that the Eighth Amendment is applicable where the
Government alleges future dangerousness but it is unlikely that the
defendant will ever be released on parole, and we decline to do so in
this case. See, e.g., Simmons, 512 U.S. at 162 n.4 ("We express no
opinion on the question whether the result we reach today is also
compelled by the Eighth Amendment."); Wilson v. Greene, 155 F.3d
396, 407 (4th Cir. 1998) ("Simmons did not address whether the
Eighth Amendment required an instruction on parole ineligibility.").
Instead, both this Court and the Supreme Court have addressed the
                         UNITED STATES v. STITT                         15
issue of when an instruction on parole ineligibility is required under
the Due Process Clause of the Fifth Amendment.

                                    B.

   Stitt also relies upon Simmons for his Fifth Amendment argument
that "where the defendant’s future dangerousness is at issue, and [the
relevant] law prohibits the defendant’s release on parole, due process
requires that the sentencing jury be informed that the defendant is
parole ineligible." Id. at 156.10 Stitt further argues that the jury that
sentenced him should have been informed that he was parole ineligi-
ble because the Government identified future dangerousness within
and without the prison setting as non-statutory aggravating factors in
its Amended Notice of Intent to Seek a Sentence of Death.

   Simmons has been narrowly construed, both by the Supreme Court
and this Court. See, e.g., Ramdass v. Angelone, 530 U.S. 156, 169
(2000) (refusing to accept Ramdass’s argument that the Court should
"ignore the legal rules dictating his parole eligibility under state law
in favor of . . . a functional approach, under which . . . a court evalu-
ates whether it looks like the defendant will turn out to be parole inel-
igible"); O’Dell v. Netherland, 95 F.3d 1214, 1223 (4th Cir. 1996) (en
banc) (recognizing that this Court reads Simmons narrowly); Bacon
v. Lee, 225 F.3d 470, 486 (4th Cir. 2000) (noting that this Court has
consistently refused to extend Simmons). This past term, the Supreme
Court, in a plurality opinion, noted that "Simmons applies only to
instances where, as a legal matter, there is no possibility of parole if
the jury decides the appropriate sentence is life in prison." Ramdass,
  10
    In analyzing whether a Simmons instruction is required in a particular
case, a court must take into account the particular characteristics of the
sentencing scheme at issue. See, e.g., Simmons, 512 U.S. 154, 156 (1994)
(evaluating the constitutionality of a South Carolina sentencing scheme
and finding that an instruction on parole ineligibility was required); Ram-
dass v. Angelone, 530 U.S. 156, 177 (2000) (considering a Virginia sen-
tencing scheme and holding that a Simmons instruction was not
required); Shafer v. South Carolina, 121 S. Ct. 1263, 1265 (2001) (evalu-
ating a South Carolina statutory sentencing scheme enacted after the
decision in Simmons and determining that a Simmons instruction was
required).
16                         UNITED STATES v. STITT
120 S. Ct. at 2121 (plurality opinion of Kennedy, J.). Justice
O’Connor pointed out in her opinion concurring in judgment that

       [w]here all that stands between a defendant and parole ineli-
       gibility under state law is a purely ministerial act, Simmons
       entitles the defendant to inform the jury of that ineligibility,
       either by argument or instruction, even if he is not techni-
       cally "parole ineligible" at the moment of sentencing.11

Ramdass, 120 S. Ct. at 2127 (O’Connor, J., concurring).

   Stitt argues that his case falls within the parameters of Simmons
because once the jury found that he intentionally killed the three vic-
tims or caused them to be killed, no downward departure was legally
or practically possible under the Sentencing Guidelines, and he cer-
tainly would have been sentenced to life in prison without parole if
he had not been sentenced to death. We disagree.

   Because the Government pursued the death penalty in this case, a
separate penalty phase hearing was held before the jury that convicted
Stitt. See 21 U.S.C.A. § 848(g) ("A person shall be subjected to the
penalty of death for any offense under this section only if a hearing
is held in accordance with this section."). Under § 848(e), if, after the
penalty phase hearing, the jury had not recommended that Stitt
receive a death sentence, the district court would have been required
to sentence Stitt "to any term of imprisonment, which shall not be less
than 20 years, and which may be up to life imprisonment." 21
U.S.C.A. § 848(e)(1)(A); see 21 U.S.C.A. §§ 848(k) & (l) (recogniz-
ing the court’s authority in certain situations to "impose a sentence,
other than death, authorized by law"); § 848(p) (stating that "[i]f a
  11
    Although Justice Kennedy wrote the plurality opinion in which Chief
Justice Rehnquist and Justices Scalia and Thomas joined, Justice
O’Connor’s concurring opinion is the decisive one in Ramdass. "When
a fragmented Court decides a case and no single rationale explaining the
result enjoys the assent of five Justices, ‘the holding of the Court may
be viewed as that position taken by those Members who concurred in the
judgments on the narrowest grounds . . . .’" Marks v. United States, 430
U.S. 188, 193 (1977) (quoting Gregg v. Georgia, 428 U.S. 153, 169 n.15
(1976) (opinion of Stewart, Powell, and Stevens, JJ.)).
                         UNITED STATES v. STITT                        17
person is convicted for an offense under subsection (e) of this section
and the court does not impose the penalty of death, the court may
impose a sentence of life imprisonment without the possibility of
parole") (emphasis added). Although, as Stitt points out, the district
court then would have had to follow the Sentencing Guidelines in
arriving at the proper sentence which, in this case, would likely have
been life imprisonment for each of the three murders in furtherance
of the CCE under United States Sentencing Guidelines Manual
§ 2A1.1 (1998),12 "the Guidelines also allow the district court to
depart from the assigned offense levels and impose a lesser sentence."
United States v. Flores, 63 F.3d 1342, 1368 (5th Cir. 1995) (analyzing
whether Simmons requires a parole ineligibility instruction in a § 848
death penalty case); see, e.g., U.S.S.G. § 5K2.0, p.s. (noting that
under 18 U.S.C.A. § 3553(b) (West 2000), the sentencing court may
sentence the defendant "outside the range established by the applica-
ble guidelines, if the court finds that there exists an aggravating or
mitigating circumstance of a kind, or to a degree, not adequately
taken into consideration by the Sentencing Commission in formulat-
ing the guidelines that should result in a sentence different from that
described") (internal quotation marks omitted).

   We do not read the statement in U.S.S.G. § 2A1.1 application note
1 that "[t]he [Sentencing Guidelines] Commission has concluded that
in the absence of capital punishment, life imprisonment is the appro-
priate punishment for premeditated killing," to preclude unequivo-
cally a downward departure by the district court in all cases involving
an intentional killing. Both the Supreme Court and this Court have
held that the Guidelines do "not eliminate all of the district court’s
discretion" in sentencing. Koon v. United States, 518 U.S. 81, 92
(1996); United States v. DeBeir, 186 F.3d 561, 565-66 (4th Cir.
1999). U.S.S.G. ch. 5, pt. K "lists factors that the Commission
believes may constitute grounds for departure." U.S.S.G. ch. 1, pt. A,
intro. comment 4(b), at 7. However, the Commission recognizes that
this "list is not exhaustive" and "that there may be other grounds for
departure that are not mentioned." Id. Therefore, in extraordinary
  12
    The base offense level for first degree murder under U.S.S.G.
§ 2A1.1 is 43. U.S. Sentencing Guidelines Manual § 2A1.1 (1998). An
offense level of 43 translates into a life sentence. U.S.S.G. Chap. 5, pt.
A.
18                       UNITED STATES v. STITT
cases, a sentencing court may depart from the designated sentencing
range if "‘the court finds that there exists an aggravating or mitigating
circumstance of a kind, or to a degree, not adequately taken into con-
sideration by the Sentencing Commission in formulating the guide-
lines that should result in a sentence different from that described.’"
Koon, 518 U.S. at 92 (quoting 18 U.S.C.A. § 3553(b)); DeBeir, 186
F.3d at 566 (same). Finally, the possibility exists that, "because of a
combination of . . . characteristics or circumstances" that are not ordi-
narily relevant to a guidelines departure, an extraordinary case might
differ "significantly from the heartland cases covered by the guide-
lines in a way that is important to the statutory purposes of sentenc-
ing, even though none of the characteristics or circumstances
individually distinguishes the case." DeBeir, 186 F.3d at 566 (internal
quotation marks omitted).

   If the grounds that the district court relies upon for departure are
not covered by the Guidelines, "certain aspects of the case must be
found unusual enough for it to fall outside the heartland of cases in
the Guideline" before the district court may depart. Koon, 518 U.S.
at 98. Therefore, "the district court must make a refined assessment
of the many facts bearing on the outcome, informed by its vantage
point and day-to-day experience in criminal sentencing." Id. The dis-
trict court must determine, largely by comparison with the facts of
other Guidelines cases, "[w]hether a given factor is present to a
degree not adequately considered by the Commission, or whether a
discouraged factor nonetheless justifies departure because it is present
in some unusual or exceptional way." Id.

   Stitt presented nineteen mitigating factors to the jury.13 A substan-
tial amount of testimony was admitted which the district court might
have considered as grounds for departure. For example, among the
mitigating factors found by at least one of the jurors as to each count
were the following:
  13
     The record would not necessarily have been the same on appeal had
the jury not recommended, and the district court imposed, a sentence of
death. Other information relevant to Stitt’s sentence presumably could
have been presented to the district court prior to final sentencing in the
event that the jury declined to recommend death. 21 U.S.C.A. §§ 848(e),
(p).
                        UNITED STATES v. STITT                      19
    -The victims consented to the criminal conduct that resulted
    in their deaths.

    -The other factors in the defendant’s background or charac-
    ter mitigate against the imposition of the death sentence.

    -Richard Thomas Stitt was subjected to a dysfunctional fam-
    ily setting in childhood.

    -Richard Thomas Stitt was abandoned and neglected as a
    child.

    -Richard Thomas Stitt was deprived of the parental guidance
    and protection which was needed as a child.

    -There are factors in Richard Thomas Stitt’s background
    which demonstrate that mercy should be considered.

(Appendix C.) In addition, the jury found, as to counts five and seven,
that Stitt "was under unusual and substantial duress regardless of
whether the duress was of such a degree as to constitute a defense to
the charge" and that Stitt "committed the offense under severe mental
or emotional disturbance." (Appendix C.)

   Even if we assume, without deciding, that none of the grounds for
departure listed in U.S.S.G. ch. 5, pt. K were present in this case, it
was not a legal certainty at the time of sentencing that the district
court could not have departed based upon a "ground[] for departure
. . . not mentioned" in the Guidelines, U.S.S.G. ch. 1, pt. A, intro.
comment 4(b), at 7, or "a combination of . . . characteristics or cir-
cumstances, differ[ing] significantly from the heartland cases covered
by the guidelines in a way that is important to the statutory purposes
of sentencing, even though none of the characteristics or circum-
stances individually distinguishes the case." DeBeir, 186 F.3d at 566
(citing U.S.S.G. § 5K2.0, comment.); Flores, 63 F.3d at 1368 (hold-
ing, in the context of a death sentence under § 848, that even if the
appellant "did not fall within an express departure category, the court
would not have been legally barred from finding a different, legiti-
mate reason to reduce his sentence" under § 5K2.0 and, therefore, a
20                       UNITED STATES v. STITT
Simmons instruction was not required). Thus, this is a situation dis-
tinct from that of the "purely ministerial act" discussed in Ramdass.
Ramdass, 530 U.S. at 180 (O’Connor, J., concurring). Here, the dis-
trict court retained discretion to impose a sentence other than life,
even if it was unlikely that discretion would have been exercised. As
the plurality noted in Ramdass, if the inquiry "include[s] whether a
defendant will, at some point, be released from prison" a virtual Pan-
dora’s box of possibilities is opened. Ramdass, 530 U.S. at 169. For
example, the Supreme Court noted that "even the age or health of a
prisoner facing a long period of incarceration would seem relevant."
Id. Likewise, if this Court attempts to determine whether a district
court could have departed had the jury not recommended and the dis-
trict court not imposed a sentence of death, another Pandora’s box of
possibilities will be opened. See id. at 181 ("Simmons does not require
courts to estimate the likelihood of future contingencies concerning
the defendant’s parole ineligibility.") (O’Connor, J., concurring).
Therefore, we decline to adopt a "functional approach"14 that would
require us to determine whether hypothetical grounds for departure —
a factual inquiry best performed in the first instance by the district
court — were present in this case. Id. at 2121. Such a project would
require us to survey the record for the first time on appeal in order
to test the factual basis for various possible departures not actually
urged on the district court by the parties. Instead, we hold that it was
not a legal certainty that Stitt would have received life without parole
had he not been sentenced to death because both the relevant statutory
and guidelines provisions gave the district court discretion to impose
a sentence other than life without parole. In sum, "Simmons applies
only to instances where, as a legal matter, there is no possibility of
parole if the jury decides the appropriate sentence is life in prison,"
Ramdass, 530 U.S. at 169, and to those cases "[w]here all that stands
between a defendant and parole ineligibility . . . is a purely ministerial
  14
    As previously mentioned, the Supreme Court in Ramdass refused to
accept Ramdass’s invitation to adopt a "functional approach" under
which a court would have to ignore the legal rules dictating when a
defendant is parole ineligible under state law and instead focus on
whether, as a practical matter, the defendant will ever be eligible for
parole. Ramdass v. Angelone, 530 U.S. 156, 169 (2000). The Court
observed that such an "extension of Simmons" was neither "necessary
[n]or workable." Id.
                          UNITED STATES v. STITT                          21
                                               15
act." Id. at 180 (O’Connor, J., concurring). Because neither of these
scenarios exists, we hold that the district court was not constitution-
ally required to give a jury instruction and mitigating factor unequivo-
cally informing the jury that Stitt would be sentenced to life in prison
without the possibility of parole if not sentenced to death.16

             V. THE CONFUSING JURY INSTRUCTIONS

   Stitt next argues that the district court committed reversible error
by giving confusing instructions to the jury. (Appellant’s Br. 26-29.)
In its instructions to the jury, for example, the district court gave the
following instruction:

       At the end of your deliberations, if you unanimously recom-
       mend that a sentence of death shall be imposed, then the
       court is required to sentence the defendant to death. How-
       ever, if you do not unanimously recommend that a sentence
       of death shall be imposed, then the court is required to
       impose a sentence other than death, authorized by law,
  15
      Shafer v. South Carolina, 121 S. Ct. 1263, 1265 (2001), essentially
restates the Court’s holdings in Simmons and Ramdass. In Shafer, the
Court considered whether a Simmons instruction was required under a
South Carolina sentencing scheme that requires a defendant to be sen-
tenced to either life in prison without parole or death, if the jury so rec-
ommends, if a statutory aggravating factor is found by the jury. Id. at
1267. The Court held that "whenever future dangerousness is at issue in
a capital sentencing proceeding under South Carolina’s new sentencing
scheme, due process requires that the jury be informed that a life sen-
tence carries no possibility of parole." Id. at 1273. Thus, in Shafer, unlike
this case, the trial court was left with no discretion whatsoever to impose
a sentence other than life in prison without parole or death if the jury
found an aggravating factor. As explained above, the Guidelines give the
district court discretion in sentencing in marked contrast to the South
Carolina statute at issue in Shafer.
   16
      Whether a Simmons instruction is required in a particular case is
determined by looking at the particular characteristics of the sentencing
scheme at issue. See supra n.10. Our holding in this case is limited to
sentences of death imposed under 21 U.S.C.A. § 848, and we express no
opinion on whether a Simmons instruction is required under other federal
statutes or state statutory schemes authorizing the death penalty.
22                        UNITED STATES v. STITT
       which for the defendant Richard Thomas Stitt must be man-
       datory life imprisonment without the possibility of parole or
       release. In deciding what recommendation to make, you are
       not to speculate about the particular sentence the defendant
       might receive in the event you do not recommend the death
       sentence. That is a matter for the court to decide.

(J.A. at 719.)17 Stitt contends that the last two sentences of this
instruction negated the first three, thereby potentially confusing the
jurors. (Stitt’s Br. 28.)18 Moreover, the district court also instructed
the jury that "[i]t again becomes my duty, therefore, to instruct you
on the rules of law that you must follow and apply in arriving at your
decision as to the very serious question of whether or not Richard
Thomas Stitt should be sentenced to death or life without parole."
(J.A. at 679.) Similarly, the district court elsewhere in its instructions
stated that "the law leaves it to you, the jury, to decide in your sole
discretion whether the defendant should be sentenced to death or life
without parole." (J.A. at 684.) We agree with Stitt that these instruc-
tions could have potentially confused the jurors.

   While Stitt objected to other aspects of the jury instructions at trial,
he did not object that the jury instructions as given were confusing.
"The scope of our review is shaped by whether petitioner properly
raised and preserved an objection to the instructions at trial." Jones
v. United States, 527 U.S. 373, 387 (1999). "No party may assign as
  17
      We note that this is not a Simmons instruction because a Simmons
instruction must be unambiguous. See Simmons v. South Carolina, 512
U.S. 154, 161 (1994) (plurality opinion) (requiring the instruction to be
clear so as not to mislead the jury).
   18
      The district court also read to the jury the following non-statutory
mitigating factor: "(1) Should the jury so direct, Richard Thomas Stitt
shall be sentenced to life in prison without any possibility of release if
he is not executed." (J.A. at 714.) As the Government pointed out to the
district court in an objection, the jury did not have control over Stitt’s
sentence if they did not agree on the death penalty. To correct its error,
the district court changed the mitigating statement on the "Special Ver-
dict Form" to read "Richard Thomas Stitt may be sentenced to life in
prison without any possibility of release if he is not executed." (J.A. at
752, 771, 791, 727-28.)
                         UNITED STATES v. STITT                         23
error any portion of the [jury] charge or omission therefrom unless
that party objects thereto before the jury retires to consider its verdict,
stating distinctly the matter to which that party objects and the
grounds of the objection." Fed. R. Crim. P. 30; see also Jones, 527
U.S. at 387 (same). "While Rule 30 could be read literally to bar any
review of [Stitt’s] claim of error, [the Supreme Court’s] decisions
instead have held that an appellate court may conduct a limited
review for plain error." Jones, 527 U.S. at 388.

   As discussed earlier, under plain error "relief is not warranted
unless there has been (1) error, (2) that is plain, and (3) affects sub-
stantial rights." Id. "[W]e exercise our power under Rule 52(b) spar-
ingly" and will exercise our "discretion to correct plain error only if
it ‘seriously affect[s] the fairness, integrity[,] or public reputation of
judicial proceedings.’" Id. (quoting United States v. Olano, 507 U.S.
725, 732 (1993)). The proper standard for reviewing claims such as
this where it is argued "that allegedly ambiguous instructions caused
jury confusion" is "whether there is a reasonable likelihood that the
jury has applied the challenged instructions in a way that violates the
Constitution." Jones, 527 U.S. at 390 (internal citations and quotation
marks omitted).

   Assuming that the district court erred in giving the instructions, it
erred by giving Stitt a more beneficial instruction than was required
by law. Instead of merely stating that if Stitt were not sentenced to
death, he may be sentenced to life in prison without parole, the district
court at times indicated that Stitt would be sentenced to life in prison
without parole. For example, the jury could have erroneously believed
that Stitt automatically would be sentenced to life without parole if it
did not recommend death, or it correctly could have believed that
Stitt’s sentence would be left to the discretion of the district court. If
the jury erroneously believed that Stitt would be sentenced to life
without parole if they did not recommend death, Stitt would receive
the benefit of the Simmons instruction he now seeks. If the jury
believed that Stitt’s sentence would be left to the discretion of the dis-
trict court, the jury understood the law correctly. As a result, there is
no reasonable likelihood that the jury "applied the challenged instruc-
tion in a way that violates the Constitution." Jones, 527 U.S. at 390
(internal citations and quotations omitted). Therefore, even if we were
to assume that the district court erred in giving the challenged instruc-
24                        UNITED STATES v. STITT
tions, that error would not be reversible because it could neither affect
Stitt’s substantial rights nor seriously affect the integrity, fairness, or
public reputation of judicial proceedings. See Olano, 507 U.S. at 732.

               VI. THE VICTIM IMPACT TESTIMONY

   Stitt next argues that the Government improperly introduced victim
impact testimony, which Stitt claims was a non-statutory aggravating
factor, at the penalty phase hearing without prior written notice as
required by 21 U.S.C.A. § 848(h)(1)(B) (West 2000). In particular,
Stitt complains that after he introduced mitigating evidence concern-
ing his disadvantaged upbringing, his positive personal traits, and his
important role in the life of his young son, the Government introduced
victim impact testimony over Stitt’s objection. Stitt argues that the
introduction of the victim impact testimony violated § 848’s require-
ment that written notice be given before aggravating factors are intro-
duced. The Government argues that it introduced the victim impact
testimony, not as an aggravating factor, but as rebuttal evidence for
which notice is not required by § 848.

                                    A.

   Stitt’s mitigating evidence, introduced pursuant to 21 U.S.C.A.
§ 848(m), included testimony from Marika Stitt, his aunt; Laticia
Ward, the mother of his five year-old son; and Dr. Thomas Pasquale,
Stitt’s mental health expert. Marika Stitt testified about her nephew’s
disadvantaged upbringing and some of the positive character traits
that she found him to possess. She testified that Stitt lived with her
when he was approximately sixteen to eighteen years old. During that
time Marika Stitt testified that Stitt attended church and helped her
raise her daughter, clean, and cook. Laticia Ward testified that Stitt
was a loving father who cared for his son. Ward further testified that
Stitt’s execution would "affect [their] son tremendously." (TDP19 at
710.) Dr. Pasquale testified that Stitt’s "family origin disfunction" sig-
nificantly contributed to his past antisocial behavior. (TDP at 62.) Dr.
Pasquale also testified that there was a low probability that Stitt
would be dangerous while incarcerated in a maximum security peni-
tentiary.
  19
     Transcript of the death penalty phase of the trial.
                        UNITED STATES v. STITT                       25
    After Stitt introduced this mitigating evidence, the Government
sought to introduce victim impact testimony to rebut the mitigating
evidence. The mothers of two of Stitt’s victims testified about the
impact of their sons’s deaths on their families. One of the mothers tes-
tified that her son’s grandfather and grandmother both had heart
attacks as a result of the emotional impact of their grandson’s death
and that the murder severely affected her, her husband, and her
remaining children. The other mother testified about the traumatic
emotional impact her son’s death had on the murdered man’s handi-
capped brother and infant son. The Government argues that the dis-
trict court’s admission of the victim impact testimony was proper
because the victim impact testimony "specifically rebutted the testi-
mony of Marika Stitt, Laticia Ward and Dr. Thomas Pasquale."
(Appellee’s Br. at 62.) Specifically, the Government asserts that
"[t]he testimony of [the victims’ mothers] served as evidence of the
specific harm caused by Stitt and showed their sons’ uniqueness as
individual human beings." (Appellee’s Br. at 63.)

                                  B.

   Rulings related to admission and exclusion of evidence are
addressed to the sound discretion of the trial judge and will not be
reversed absent an abuse of that discretion. United States v. Lancas-
ter, 96 F.3d 734, 744 (4th Cir. 1996) (en banc). Nevertheless, "[a] dis-
trict court by definition abuses its discretion when it makes an error
of law." Koon v. United States, 518 U.S. 81, 100 (1996).

  Section 848(j) states that

    in the sentencing hearing, information may be presented as
    to matters relating to any of the aggravating or mitigating
    factors set forth in subsections (m) and (n) of this section,
    or any other mitigating factor or any other aggravating fac-
    tor for which notice has been provided under subsection
    (h)(1)(B) of this section.

(emphasis added). Section § 848(m) sets out the mitigating factors
that the finder of fact shall consider "[i]n determining whether a sen-
tence of death is to be imposed on a defendant." 21 U.S.C.A.
§ 848(m). The consideration of statutory aggravating factors is gov-
26                        UNITED STATES v. STITT
erned by 21 U.S.C.A. § 848(n). Congress crafted the statutory scheme
to limit the introduction of aggravating factors to those aggravating
factors listed in § 848(n) "unless notice of additional aggravating fac-
tors is provided under subsection (h)(1)(B) of this section." 21
U.S.C.A. § 848(n). Victim impact testimony is not listed as a statutory
aggravating factor, and the Government, in this case, did not provide
the notice required to introduce it as a non-statutory aggravating fac-
tor. Moreover, the district court expressly noted and instructed the
jury that the victim impact testimony was not admitted as an aggra-
vating factor. As a result, we must determine whether the victim
impact testimony was otherwise admissible at the penalty phase hear-
ing and, if not, whether its admission was reversible error.

   In addition to aggravating and mitigating factors, § 848(j) provides
that

       [a]ny other information relevant to such mitigating or aggra-
       vating factors may be presented by either the Government
       or the defendant, regardless of its admissibility under the
       rules governing the admission of evidence at criminal trials,
       except that information may be excluded if its probative
       value is substantially outweighed by the danger of unfair
       prejudice, confusion of the issues, or misleading the jury.

21 U.S.C.A. § 848(j). Additionally, "[t]he Government and the defen-
dant shall be permitted to rebut any information received at the hear-
ing and shall be given fair opportunity to present argument as to the
adequacy of the information to establish the existence of any of the
aggravating or mitigating factors and as to the appropriateness" of the
imposition of a death sentence. Id.

   The Government argues that the victim impact testimony was
admissible at the sentencing hearing as rebuttal testimony. Both the
definition of rebuttal evidence and the precedent in this Circuit make
clear that, when otherwise inadmissible,20 rebuttal evidence must be
  20
    We note that to be admissible as direct testimony, information pre-
sented at the sentencing hearing must be relevant to an aggravating factor
introduced by the Government or a mitigating factor introduced by the
                         UNITED STATES v. STITT                         27
reasonably tailored to the evidence it seeks to refute. Rebuttal evi-
dence is defined as "[e]vidence given to explain, repel, counteract, or
disprove facts given in evidence by the opposing party. That which
tends to explain or contradict or disprove evidence offered by the
adverse party." Black’s Law Dictionary 1267 (6th ed. 1990).
Although the Federal Rules of Evidence do not apply to penalty phase
hearings under § 848, cases interpreting the proper scope of rebuttal
are instructive by analogy. Cf. United States v. Chandler, 996 F.2d
1073, 1090 (11th Cir. 1993) ("Although the Federal Rules of Evi-
dence do not govern the admissibility of evidence during a Section
848(e) sentencing hearing it is helpful to refer to the definition of rele-
vant evidence from the Federal Rules."). For example, in United
States v. Curry, 512 F.2d 1299 (4th Cir. 1975), we held that there
must be a nexus between the purported rebuttal evidence and the evi-
dence that the purported rebuttal evidence seeks to rebut. See id. at
1305 ("Where the prosecution seeks through its own rebuttal wit-
nesses to challenge the defendant’s evidence of his own good general
reputation it is limited to showing his bad general reputation.").

   Therefore, the ordinary meaning of "rebuttal" makes clear that any
victim impact testimony admitted in rebuttal under § 848 must be rea-
sonably tailored to the information the victim impact testimony is
intended to rebut. The Government does not point to, nor can we find,
any victim impact testimony that contradicts Stitt’s mitigating evi-
dence. In fact, the district court noted

     I don’t consider this testimony that you wish to offer about
     the impact upon the victim’s family to be direct rebuttal
     . . . . The court would understand it as being direct rebuttal
     if you were saying I am calling a witness to show that that
     is absolutely false about Mr. Stitt’s relationship with his son
     and his role as a father. That would be directly rebuttal, but
     this is not directly rebuttal. This is another form of the gov-

defendant. 21 U.S.C.A. § 848(j). We have carefully reviewed the statu-
tory aggravating factors (Appendix A), the non-statutory aggravating
factors (Appendix B), and the mitigating factors (Appendix C) presented
and conclude that the victim impact evidence was not probative of any
of the aggravating or mitigating factors.
28                       UNITED STATES v. STITT
       ernment saying, well, if you can talk about victims, I can
       talk about victims.

(J.A. 619-20.)21 The victim impact testimony did not have "any ten-
dency to make the existence of a material fact [introduced as mitigat-
ing evidence] more probable or less probable than it would" have
been without the testimony. Fed. R. Evid. 401; see also Chandler, 996
F.2d at 1090-91 (looking to the Federal Rules of Evidence to define
"relevant" as used in § 848(j)). Therefore, we hold that the victim
impact testimony admitted by the district court was not relevant to
any aggravating or mitigating factor properly introduced at sentencing
as required by § 848(j) and, as a result, the district court abused its
discretion in admitting the victim impact testimony.
  21
    Although the district court first indicated that it was not inclined to
admit the victim impact testimony, it later changed its position based
upon its reading of Dawson v. Delaware, 503 U.S. 159 (1992), and
Payne v. Tennessee, 501 U.S. 808 (1991). After reading theses cases, the
district court noted that "[victim impact evidence can be used to rebut
mitigating evidence, and I don’t know that it has to be mitigating evi-
dence of a precise nature that was raised here by the defense, but victim
impact testimony certainly can be used." (J.A. 624.) Initially, we note
that while Payne held that the introduction of victim impact testimony
is not constitutionally barred, Payne does not address when the admis-
sion of victim impact testimony is proper under 21 U.S.C.A. § 848. The
district court’s analysis failed to take into account the statutory scheme
of § 848, which allows information relevant to any of the aggravating or
mitigating factors to be presented at the sentencing hearing. As explained
above, the victim impact testimony was not relevant to any of the aggra-
vating or mitigating factors presented and, therefore, was inadmissible.
The victim impact evidence would, of course, have been admissible had
the Government provided notice as required by 21 U.S.C.A.
§ 848(h)(1)(B).
  In Dawson, the Supreme Court addressed whether the Government
could introduce, as rebuttal to the defendant’s good character evidence,
evidence of the defendant’s membership in "a white racist prison gang"
known as the Aryan Brotherhood. Dawson, 503 U.S. at 165. The
Supreme Court held that the defendant’s affiliation with the Aryan
Brotherhood was not proper rebuttal evidence because it was not relevant
to the defendant’s good character evidence. Dawson, 503 U.S. at 165.
Thus, to the extent applicable, Dawson supports our holding.
                        UNITED STATES v. STITT                      29
                                  C.

   Having determined that the district court abused its discretion in
admitting the victim impact testimony, we now must address whether
the district court’s error was harmless. Because the victim impact tes-
timony was improperly admitted, we must "ask what the record indi-
cates the jury would have done" had the victim impact testimony not
been admitted. United States v. Tipton, 90 F.3d 861, 900 (4th Cir.
1996); see also Jones v. United States, 527 U.S. 373, 402 (1999) (rec-
ognizing that an appellate court, when conducting a harmless-error
review of a death sentence, "may choose to consider whether . . . the
jury would have reached the same verdict" had the district court not
erred).

   After carefully reviewing the record, we have no trouble conclud-
ing that the improper admission of the victim impact testimony was
harmless error. The victim impact testimony in this case was rela-
tively unemotional, brief (19 transcript pages), and comprised only a
fraction of the total testimony heard during the penalty phase (1082
transcript pages spanning 8 days). Absent the victim impact testi-
mony, we "have no doubt that the jury would have reached the same
conclusion" and would have imposed the death penalty. Jones, 527
U.S. at 404-05. For each of the three murders during a CCE for which
Stitt was charged, the jury found all of the statutory aggravating fac-
tors (Appendix A), and forty of the forty-six non-statutory aggravat-
ing factors (Appendix B), with which it was presented. Among the
non-statutory aggravating factors found by the jury beyond a reason-
able doubt were assault on a uniformed police officer, threatening to
kill several deputy sheriffs and a uniformed police officer, participa-
tion in forcible home invasions, participation in a non-charged inten-
tional killing to settle a drug related dispute, and ordering co-
defendants to shoot a bouncer at a night club.

   By contrast, the mitigating factors found by the jury (Appendix C)
are unremarkable. Among other things, the mitigating factors found
by at least one member of the jury showed that Stitt was youthful,
although not a juvenile, at the time the murders were committed; that
the victims consented to the criminal conduct that resulted in their
deaths; that factors in Stitt’s background or character mitigated
against the imposition of the death penalty; that Stitt might have been
30                      UNITED STATES v. STITT
sentenced to life in prison if he was not sentenced to death; that Stitt
would likely be well-behaved and pose no further danger to society
while in prison; that Stitt’s son will be harmed by the emotional
impact of Stitt’s execution; and, as to two of the murders, that Stitt
was under "unusual and substantial duress" at the time of the murders.
Considered against the overwhelming force of the aggravating factors
found by the jury which showed the violent and predatory nature of
Stitt’s character and activities, it is clear beyond a reasonable doubt
that the jury would have imposed the death penalty had the victim
impact testimony not been improperly admitted.

   Moreover, the jurors were instructed that the law prohibited the
consideration of any aggravating factors other than those cited by the
Government and included in the jury’s verdict form. The district court
instructed the jury that it could "not consider the effect of the murders
on the victims’ families [as an aggravating factor]. It is simply not a
cited aggravating factor." (J.A. at 709.) During three days of delibera-
tions, the jury never asked the district court to clarify or further
explain this instruction. Cf. Shafer v. South Carolina, 121 S. Ct. 1263,
1273 (2001) (noting that the sentencing jury "sought further instruc-
tion"). We presume that jurors have followed the district court’s limit-
ing instructions. See United States v. Francisco, 35 F.3d 116, 120 (4th
Cir. 1994). Therefore, we hold that the district court’s error in admit-
ting the victim impact testimony in rebuttal "was harmless beyond a
reasonable doubt." Jones, 527 U.S. at 404; Tipton, 90 F.3d at 901
(finding the district court’s error in improperly instructing the jury as
to § 848(n)(1) aggravating factors to be harmless "beyond a reason-
able doubt").

  In reaching this conclusion, we note that our decision complies
with the statutory requirement set forth in 21 U.S.C.A. § 848(q)(3)
which states that

     [t]he court shall affirm the sentence if it determines that —

            (A) the sentence of death was not imposed
         under the influence of passion, prejudice, or any
         other arbitrary factor; and

            (B) the information supports the special finding
         of the existence of every aggravating factor upon
                        UNITED STATES v. STITT                       31
         which the sentence was based, together with, or
         the failure to find, any mitigating factors as set
         forth or allowed in this section.

21 U.S.C.A. § 848(q)(3). Here, for the reasons discussed above, we
have concluded that the sentence of death was not imposed on
account of the improperly admitted victim impact testimony nor is
there any suggestion that it was "imposed under the influence of pas-
sion, prejudice, or any other arbitrary factor." Id. Furthermore, Stitt
does not argue, nor has our review of the record disclosed, any con-
cern as to whether "the information supports the special finding of the
existence of every aggravating factor upon which the sentence was
based, together with, or the failure to find, any mitigating factors as
set forth or allowed in this section." Id. Therefore, even though we
conclude that the district court erred in admitting the victim impact
testimony, "we further conclude, as we properly may in appellate
review, that the error was harmless beyond a reasonable doubt." Tip-
ton, 90 F.3d at 899 (internal citation and quotation marks omitted)
(finding an erroneous jury instruction given during the penalty phase
of a capital murder trial under § 848 to be harmless beyond a reason-
able doubt).

      VII. THE BENEFITS TO COOPERATING WITNESSES

   Finally, Stitt argues that "[t]he government violates the plain mean-
ing of 18 U.S.C.A. § 201(c)(2) when it promises something of value
in exchange for testimony." (Appellant’s Br. at 47.) Specifically, Stitt
first argues that the Government violated § 201(c)(2) by promising
sentencing benefits to cooperating witnesses. For example, in some
instances the Government agreed to drop charges against a defendant
if the defendant would plead guilty to another specified charge or
charges and "cooperate fully and truthfully with the United States,
and provide all information known [to him] regarding any criminal
activity." (J.A. at 801.) Such cooperation included testifying against
Stitt. We have addressed this issue in United States v. Richardson,
195 F.3d 192 (4th Cir. 1999). In Richardson, we joined "the unani-
mous conclusion of circuit courts that have ruled over the past year
that the government does not violate § 201(c)(2) by granting immu-
nity or leniency or entering into plea agreements to obtain testimony."
Id. at 197. Thus, Stitt’s argument is foreclosed by Circuit precedent.
32                       UNITED STATES v. STITT
   Stitt next argues that the Government violated § 201(c)(2) when the
Federal Bureau of Investigation paid a witness $3,142 in moving
expenses so that she could relocate away from Raleigh, North Caro-
lina, because she feared that her role as a cooperating witness jeopar-
dized her safety and that of her children. This issue, too, has been
settled in this Circuit. In United States v. Anty, 203 F.3d 305 (4th Cir.
2000), we held that "18 U.S.C. § 201(c)(2) does not prohibit the
United States from acting in accordance with long-standing practice
and statutory authority to pay fees, expenses, and rewards to infor-
mants even when the payment is solely for testimony, so long as the
payment is not for or because of any corruption of the truth of testi-
mony." Id. at 311. Stitt does not suggest any corrupt motive or pur-
pose on the part of the F.B.I. in paying the witness’s moving expense.
Accordingly, we find no violation of § 201(c)(2).

                                  VIII.

     In sum, we affirm Stitt’s convictions and sentences.

                                                            AFFIRMED
                       UNITED STATES v. STITT                         33
                           APPENDIX A

The statutory aggravating factors unanimously found by the jurors in
this case were as follows:

COUNT THREE — KILLING OF JAMES M. GRIFFIN

I. CATEGORY ONE STATUTORY AGGRAVATING FACTORS

                                ***

    1. RICHARD THOMAS STITT intentionally killed James
    M. Griffin.

    2. RICHARD THOMAS STITT intentionally inflicted seri-
    ous bodily injury which resulted in the death of James M.
    Griffin.

    3. RICHARD THOMAS STITT intentionally engaged in
    conduct intending that the victim, James M. Griffin, be
    killed and that lethal force be employed against the victim,
    which resulted in the death of James M. Griffin.

                                ***

II. CATEGORY TWO STATUTORY AGGRAVATING FACTORS

                                ***

    1. RICHARD THOMAS STITT committed the offense
    described in Count Three of the Superseding Indictment
    after substantial planning and premeditation.

    2. RICHARD THOMAS STITT committed the offense
    described in Count Three of the Superseding Indictment in
    relation to a violation of Title 21, United States Code, Sec-
    tion 859, that is distributing controlled substances to persons
    under 21 years of age.
34                      UNITED STATES v. STITT
     3. In committing the offense described in Count Three of the
     Superseding Indictment and in escaping apprehension for
     the violation of the offense, RICHARD THOMAS STITT
     knowingly created a grave risk of death to another person in
     addition to the victim, James M. Griffin.

(J.A. at 740-41.)

COUNT FIVE-KILLING OF SINCLAIR SIMON, JR

I. CATEGORY ONE STATUTORY AGGRAVATING FACTORS

                                 ***

   RICHARD THOMAS STITT intentionally engaged in conduct
intending that Sinclair Simon, Jr. be killed and/or that lethal force be
employed against Sinclair Simon, Jr., which resulted in the death of
Sinclair Simon, Jr.

                                 ***

II. CATEGORY TWO STATUTORY AGGRAVATING FACTORS

                                 ***

     1. RICHARD THOMAS STITT procured the killing of Sin-
     clair Simon, Jr., by payment or promise of payment, of any-
     thing of pecuniary value.

     2. RICHARD THOMAS STITT committed the offense
     described in Count Five of the Superseding Indictment after
     substantial planning and premeditation.

     3. RICHARD THOMAS STITT committed the offense
     described in Count Five of the Superseding Indictment in
     relation to a violation of Title 21, United States Code, Sec-
     tion 859, that is, distributing controlled substances to per-
     sons under 21 years of age.

(J.A. at 755-56.)
                        UNITED STATES v. STITT                      35
COUNT SEVEN — KILLING OF JAMES E. GILLIAM, JR.

I. CATEGORY ONE STATUTORY AGGRAVATING FACTORS

                                ***

   RICHARD THOMAS STITT intentionally engaged in conduct
intending that James E. Gilliam, Jr. be killed and that lethal force be
employed against the victim, which resulted in the death of James E.
Gilliam, Jr.

                                ***

II. CATEGORY TWO STATUTORY AGGRAVATING FACTORS

                                ***

    1. RICHARD THOMAS STITT procured the commission
    of the offense by payment, or promise of payment, of any-
    thing of pecuniary value.

    2. RICHARD THOMAS STITT committed the offense
    described in Count Seven of the Superseding Indictment
    after substantial planning and premeditation.

    3. RICHARD THOMAS STITT committed the offense
    described in Count Seven of the Superseding Indictment in
    relation to a violation of Title 21, United States Code, Sec-
    tion 859, that is, distributing controlled substances to per-
    sons under 21 years of age.

(J.A. at 774-75.)
36                      UNITED STATES v. STITT
                            APPENDIX B

Under § 848(h)(1)(B) the Government may also seek to prove aggra-
vating factors other than those listed in § 848(n) as a basis for the
death penalty. These aggravating factors will be referred to as non-
statutory aggravating factors. Forty-six non-statutory aggravating fac-
tors were given to the jury for each of the three murders during a
CCE. Although the first non-statutory aggravating factor changed for
each murder as indicated below based upon the identity of the victim,
the other factors were constant for each murder count. The non-
statutory aggravating factors unanimously found by the jury were:

1. RICHARD THOMAS STITT participated in intentionally killing
two persons other than James M. Griffin in violation of the statute,
to wit: Sinclair Simon, Jr. and James E. Gilliam, Jr.

RICHARD THOMAS STITT participated in intentionally killing two
persons other than Sinclair Simon, Jr. in violation of the statute, to
wit: James M. Griffin and James E. Gilliam, Jr.

RICHARD THOMAS STITT participated in intentionally killing two
persons other than James E. Gilliam, Jr. in violation of the statute, to
wit: James M. Griffin and Sinclair Simon, Jr.

2. On or about July 1, 1986, in Portsmouth, Virginia, RICHARD
THOMAS STITT was adjudicated delinquent for receiving stolen
property and placed on 12 months suspended commitment subject to
his completion of Portsmouth Boys Group Home Program.

3. On or about October 28, 1986, in Portsmouth, Virginia, RICHARD
THOMAS STITT was formally accepted in the Portsmouth Boys
Group Home Program. Stitt was terminated from the program on or
about November 4, 1986, for a petit larceny arrest.

4. On or about December 10, 1986, in Portsmouth, Virginia, RICH-
ARD THOMAS STITT was committed to the Virginia State Board
of Corrections following juvenile delinquency adjudications for petit
larceny and unauthorized use of a motor vehicle. On or about August
5, 1987, RICHARD THOMAS STITT was released from the custody
of the Virginia State Board of Corrections.
                       UNITED STATES v. STITT                      37
5. In or about November 1987, in Portsmouth, Virginia, RICHARD
THOMAS STITT, while on supervised probation committed several
robberies while armed with a deadly weapon.

6. On or about December 7, 1987, in Portsmouth, Virginia, RICH-
ARD THOMAS STITT was committed to the Virginia State Board
of Corrections following a juvenile delinquency adjudication for rob-
bery by force and having been found in violation of juvenile proba-
tion or aftercare. On or about June 17, 1988, RICHARD THOMAS
STITT was released from the custody of the Virginia State Board of
Corrections.

7. On or about August 3, 1988, in Chesapeake, Virginia, RICHARD
THOMAS STITT, while on supervised probation, was arrested for
unauthorized use of a motor vehicle. On or about September 3, 1988,
a judge in the Juvenile and Domestic Relations Court transferred the
case to the Circuit Court and ordered that STITT be tried as an adult.
On or about October 31, 1988, RICHARD THOMAS STITT was
found guilty of the felony offense of unauthorized use of a motor
vehicle and sentenced as an adult.

8. On or about March 3, 1989, in Portsmouth, Virginia, RICHARD
THOMAS STITT, while on supervised probation for a previous fel-
ony conviction, was arrested for possession with intent to distribute
cocaine. A judge in the Juvenile and Domestic Relations Court trans-
ferred the case to the Circuit Court and ordered that STITT be tried
again as an adult. On or about October 20, 1989, RICHARD
THOMAS STITT was found guilty of the felony offense of posses-
sion of cocaine and sentenced as an adult.

9. In or about April 1993, in Raleigh, North Carolina, RICHARD
THOMAS STITT was found guilty of carrying a concealed weapon,
that is, a firearm.

11. In or about late 1993, in Virginia Beach, Virginia, RICHARD
THOMAS STITT was found guilty of carrying a concealed weapon,
that is, a firearm.

12. In or about October 1995, in Portsmouth, Virginia, RICHARD
THOMAS STITT was found guilty of assaulting a uniformed Ports-
mouth Police Officer.
38                     UNITED STATES v. STITT
13. In or about August 1996, in Portsmouth, Virginia, RICHARD
THOMAS STITT was found guilty of trespassing in an incident
where he threatened to "smoke" (kill) several Portsmouth Deputy
Sheriffs.

14. RICHARD THOMAS STITT used firearms, encouraged his
coconspirators to use and carry firearms, and often provided them
with firearms.

15. RICHARD THOMAS STITT and his coconspirators Kermit
Brown, a/k/a "Bear," Jason Ortega, Marcus Reid, and others, planned
and participated in several home invasions, wherein they, armed with
firearms, forcibly entered the homes of other individuals and stole
money, drugs and other valuables.

17. In or about Summer 1992, in Portsmouth, Virginia, RICHARD
THOMAS STITT shot at an individual known as "Roger Rabbit" who
owed a drug debt.

18. In or about 1991, in Portsmouth, Virginia, RICHARD THOMAS
STITT planned to collect a drug debt from an individual known as
"Shoe Fly," and directed codefendant Kermit Brown and another indi-
vidual, both armed with handguns, to hide outside of "Shoe Fly’s"
residence and wait for him to arrive.

19. In or about late 1993, RICHARD THOMAS STITT displayed a
lack of remorse for the killing of James M. Griffin by joking that he
"did" that murder.

20. In or about early 1994, in Winston-Salem, North Carolina, RICH-
ARD THOMAS STITT, suspecting that a coconspirator had stolen
drug proceeds belonging to him, sent a codefendant to kill the cocon-
spirator in retribution.

21. In or about Spring 1994, in Portsmouth, Virginia, RICHARD
THOMAS STITT invaded the apartment of a female friend located at
72 Dale Drive, and in the presence of the woman’s young daughter,
accused the woman of seeing another man and threatened to physi-
cally harm her.
                       UNITED STATES v. STITT                     39
22. On or about June 3, 1994, in Portsmouth, Virginia, RICHARD
THOMAS STITT participated in the intentional killing of Andre Hol-
ley, a/k/a "Tank," to avenge a drug-related dispute.

23. In or about September 1994, in Portsmouth, Virginia, RICHARD
THOMAS STITT dispatched Marcus Reid and "Red Boy" to the Lon-
don Oaks housing area to physically assault Calton Faulcon because
of a dispute.

24. In or about October 1994, RICHARD THOMAS STITT traveled
to Raleigh, North Carolina, where he brandished a firearm at codefen-
dant Marcus Reid and threatened to kill him because of a drug related
dispute.

26. In or about November 1994, in Portsmouth, Virginia, RICHARD
THOMAS STITT, in the company of his enforcer Jason A. Davis,
obstructed justice by attempting to intimidate a female acquaintance
who had provided information to the Suffolk Police Department about
the homicide of Sinclair Simon, Jr.

27. In or about February 1995, in Portsmouth, Virginia, RICHARD
THOMAS STITT brandished a firearm at an individual while gam-
bling at a local barber shop.

28. On or about March 9, 1995, in Newport News, Virginia, RICH-
ARD THOMAS STITT told Suffolk Police Department, Detectives
E.C. Harris and Jeff Bangley, who were investigating the murder of
Sinclair Simon, Jr., that if he had his "Tech" firearm with him, he
would "take them out."

30. In or about Summer 1995, in Portsmouth, Virginia, RICHARD
THOMAS STITT brandished his handgun and attempted to pistol-
whip an individual while gambling at the Majik City nightclub.

31. In or about Summer 1995, in Portsmouth, Virginia, RICHARD
THOMAS STITT threatened a coconspirator because of a drug
related dispute and stated that he would send one of his enforcers,
Jason A. Davis, to cause physical harm to this individual.
40                      UNITED STATES v. STITT
33. In or about Summer 1995, in Portsmouth, Virginia, RICHARD
THOMAS STITT attempted to hire Ivan L. Harris and Percell Davis
to physically assault "Little Mike" over an unpaid drug debt. When
Harris and Davis refused, STITT himself assaulted "Little Mike" and
demanded that "Little Mike’s" mother satisfy the debt.

34. In or about Summer 1995, in Portsmouth, Virginia, RICHARD
THOMAS STITT and one of his enforcers, Jason A. Davis, physi-
cally assaulted and brandished a firearm at Keith Burks in retaliation
for an argument that Burks had with STITT’s sister.

35. On or about September 18, 1995, in Portsmouth, Virginia, RICH-
ARD THOMAS STITT threatened to kill John Husted, a uniformed
Portsmouth Police Officer, because in the performance of his official
duties Husted sprayed STITT with mace for refusing to follow lawful
instructions, then chased and arrested him.

36. In or about late 1995, in Portsmouth, Virginia, RICHARD
THOMAS STITT in the company of one of his enforcers, Jason A.
Davis, threatened Curtis Richardson’s girlfriend over a drug debt
owed to STITT by Richardson and in retaliation for a drug-related
shooting.

37. In or about late 1995, RICHARD THOMAS STITT offered
$3,500 to Ivan L. Harris, one of his enforcers, to kill Curtis Richard-
son because of a crack cocaine debt owed by Richardson. STITT spe-
cifically instructed Harris how to carry out and execute the killing.

38. In or about early 1996, in Chesapeake, Virginia, RICHARD
THOMAS STITT devised a plan to have one of his enforcers, Jason
A. Davis, kill a coconspirator who STITT suspected of cooperating
with law enforcement agents.

39. In or about early 1996, in Portsmouth, Virginia, RICHARD
THOMAS STITT assaulted a coconspirator with a beer bottle by
striking his head on the pavement while threatening to kill him and
his mother for failure to pay a drug debt.

40. On or about September 8, 1996, in Portsmouth, Virginia, RICH-
ARD THOMAS STITT ordered the shooting of Samuel Hucks with
the intent to kill him.
                         UNITED STATES v. STITT                          41
41. In or about September 1996, in Portsmouth, Virginia, RICHARD
THOMAS STITT ordered the murder of Tyrone Wallace, a/k/a "Woo
Woo," to prevent Wallace from cooperating with law enforcement
agents.

42. On or about December 18, 1996, at the Majik City Club located
in Portsmouth, Virginia, RICHARD THOMAS STITT directed his
codefendants Jason A. Davis, Percell A. Davis, and Jason Ortega to
physically assault and shoot Calvin Graves, a club employee who
would not allow STITT to remain on the Club’s premises while
armed with a handgun. As a result of the shooting, Graves is perma-
nently disabled.

43. In or about December 1997, RICHARD THOMAS STITT dis-
patched his "enforcer" Jason Ortega to the house of a female friend
in Chesapeake, Virginia, to intimidate her and to caution her against
seeing other men.

44. In or about January or February 1998, in Portsmouth, Virginia,
RICHARD THOMAS STITT offered $3,500 to Ivan L. Harris to kill
codefendant Teo L. Smith because he believed that Smith was coop-
erating with Special Agents of the Federal Bureau of Investigation
and providing information about STITT’s drug trafficking activities.

46. The defendant RICHARD THOMAS STITT poses a future dan-
ger in that he is likely to return to narcotics trafficking and acts of vio-
lence, poses a future danger to inmates and correctional officers in an
institutional setting in that he is likely to engage in acts of violence
against others and he poses a future danger to correctional officers in
an institutional setting in that he likely to disregard, disobey, resist,
and challenge lawful authority.

The jury failed to find that the Government had established the fol-
lowing non-statutory aggravating factors beyond a reasonable doubt:

10. In or about late 1993, in Virginia Beach, Virginia, RICHARD
THOMAS STITT was found guilty of the felony offense of possess-
ing a fraudulent driver’s license, resisting arrest, obstruction of justice
and another misdemeanor.
42                     UNITED STATES v. STITT
16. In or about 1991, in Portsmouth Virginia, RICHARD THOMAS
STITT shot at an individual with a firearm.

25. In or about late October 1994, in Portsmouth Virginia, RICHARD
THOMAS STITT obstructed justice by threatening to have a cocon-
spirator killed if he provided information to the Suffolk Police
Department regarding the investigation of Sinclair Simon, Jr.’s homi-
cide.

29. In or about 1995, in Chesapeake, Virginia, RICHARD THOMAS
STITT hid in the apartment of a female friend, ambushed her, and
threatened to kill her because he believed she was seeing someone
else.

32. In or about Summer 1995, in Portsmouth, Virginia, RICHARD
THOMAS STITT, in the company of Jason A. Davis, one of his
enforcers, visited a female friend at 72 Dale Drive, removed a knife
from the kitchen, heated the knife on the stove, and held the knife to
the woman’s face while threatening to cut her face so that no other
man would ever date her.

45. On or about February 11, 1998, in Miami, Florida, RICHARD
THOMAS STITT participated in the murders of Roger Davis and
Tyrone Tarver as part of an ongoing dispute between rival drug distri-
bution gangs.

(J.A. at 742-50; 756-69; 776-88.)
                        UNITED STATES v. STITT                      43
                           APPENDIX C

The following mitigating factors were found by at least one of the
jurors:

                    [statutory mitigating factors]

COUNT THREE — KILLING OF JAMES M. GRIFFIN

                                ***

5. RICHARD THOMAS STITT was youthful, although not under the
age of 18.

8. Another defendant or defendants, equally culpable in the crime,
will not be punished by death.

9. The victims consented to the criminal conduct that resulted in their
deaths.

10. The other factors in the defendant’s background or character miti-
gate against imposition of the death sentence.

            [additional non-statutory mitigating factors]

1. Richard Thomas Stitt may be sentenced to life in prison without
any possibility of release if he is not executed.

2. In prison Richard Thomas Stitt is likely to be a well-behaved, pro-
ductive and cooperative inmate who will pose no further danger to
society.

3. Richard Thomas Stitt has responded well to structured environ-
ments and would likely make a successful adaptation to prison if he
were sentenced to life in prison.

4. Richard Thomas Stitt was subjected to a dysfunctional family set-
ting in childhood.

5. Richard Thomas Stitt was abandoned and neglected as a child.
44                     UNITED STATES v. STITT
6. Richard Thomas Stitt was deprived of the parental guidance and
protection which was needed as a child.

7. Richard Thomas Stitt’s son will be harmed by the emotional trauma
of his father’s execution.

8. That other factors in Richard Thomas Stitt’s background or charac-
ter weigh against imposition of the death sentence.

9. There are factors in Richard Thomas Stitt’s background which
demonstrate that mercy should be considered.

(J.A. at 751-53.)

COUNT FIVE — KILLING OF SINCLAIR SIMON, JR

[In addition to the mitigating factors found by the jury in Count
Three, the jury found the following additional statutory mitigating
factors for Count Five:]

                               ***

2. RICHARD THOMAS STITT was under unusual and substantial
duress regardless of whether the duress was of such a degree as to
constitute a defense to the charge.

                               ***

7. RICHARD THOMAS STITT committed the offense under severe
mental or emotional disturbance.

(J.A. at 769-73)

COUNT SEVEN — KILLING OF JAMES E. GILLIAM, JR.

[The jury found the same mitigating factors for Count Seven as it did
for Count Five.]

(J.A. at 789-92.)